869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eunice JUSTICE, Plaintiff-Appellant,v.UNITED STATES of America;  Edwin Meese, Attorney General;Ronald Reagan, President;  George Bush, Vice President;Charles Fried, Solicitor General;  John Holschuh, Judge;Joseph Kinneary, Judge;  James L. Graham, Judge;  City ofColumbus;  Ronald J. O'Brien;  Gregory Lashutka;  LisaSadler, Defendants- Appellees.
No. 88-3992.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1989.

1
Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges and ROBERT HOLMES BELL, District Judge.* 

ORDER

2
This matter is before the court upon consideration of the federal appellees' motion to dismiss the appeal on the basis that appellant appealed a partial dismissal.


3
A review of the record indicates that the 42 U.S.C. Sec. 1983 complaint named various federal and city officials as defendants.  The federal defendants were dismissed on October 20, 1988, and appellant appealed from that order.


4
This court lacks jurisdiction to consider the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


5
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation